Citation Nr: 1756104	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to service-connected coronary artery disease. 

2.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease. 

3.  Entitlement to an effective date earlier than July 12, 2013, for the grant of service connection for coronary artery disease, to include on the basis of clear and unmistakable error in an October 2013 rating decision. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to May 1969, to include service in the Republic of Vietnam, for which he was awarded the Bronze Star Medal for meritorious achievement.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

At the outset, in November 2013, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, where he expressed his disagreement to the October 2013 rating decision.  Therein, the Veteran expressed concerns with the adequacy of an October 2013 VA evaluation.  The Veteran requested "the date of claim and the percentage of disability reviewed and re-evaluated since this is gross negligence and an obvious error on the VA examiners evaluation."  The Veteran finally requested VA to "correct this clear and unmistakable error."  The Board finds this is a valid Notice of Disagreement to the October 2013 rating decision.  However, a review of the record shows that the Veteran has not been issued a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the claim of entitlement to service connection for hypertension, the Board finds that a medical opinion is necessary prior to adjudication of this claim.  VA medical treatment records, as well as private medical treatment records, indicate a current diagnosis of hypertension.  The Veteran has been afforded multiple VA examinations regarding his heart disability, however, there is no medical opinion regarding the etiology of his claimed hypertension.  Therefore, the Board finds that a remand is warranted to obtain an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran a Statement of the Case on the issues of entitlement of a rating in excess of 30 percent for coronary artery disease, and entitlement to an effective date earlier than July 12, 2013, for the grant of service connection for coronary artery disease-to include on the basis of clear and unmistakable error in the October 2013 rating decision.  The Veteran should be informed of the requirements to perfect an appeal with respect to these new issues.  If he perfects an appeal with respect to these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board. 

2.  Forward the Veteran's claims file to an appropriate examiner to determine the nature and etiology of his diagnosed hypertension.  It is left to the examiner's discretion whether to reexamine the Veteran.  

The electronic claims file should be made available to, and reviewed by, the examiner.  This record review should be noted in an examination report.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosis of hypertension is related to his presumed herbicide agent exposure?  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences that found "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to herbicide agent exposure is available).  

(b)  If not directly related to herbicide agent exposure, is it at least as likely as not that the Veteran's hypertension is caused OR aggravated by his service-connected coronary artery disease?

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




